Johnston, J.
(dissenting) : I am unable to concur in the judgment of reversal. The plaintiff was seeking to establish a stockholder’s liability without having the stockholder in court to answer, or against whom a judgment might be rendered. The liability to which a stockholder is subjected is rigorous enough without adjudging such liability against him when he is not a party to the proceeding. The legal title to the stock upon which a liability was sought to be established was in the executrix, and not in the heir. The statute in terms authorizes the corporation creditor to proceed against the stockholder, and against no one else. It has been held that the stockholder’s liability, being unequal, limited, and several, each stockholder must be sued separately (Abbey v. Dry Goods Co., 44 Kan. 415, 24 Pac. 426), and instead of overlooking such serious departures from statutory methods, the general rule is, from which we think there is no dissent, “that if a statute prescribes a special mode of enforcing the individual liability of the stockholders of corporations, that mode, and that alone, can be pursued. The liability can be enforced in no other way.” (Woodworth v. Bowles, 61 Kan. 569, 60 Pac. 331.) The necessity of the presence of the stock*405‘holder is sharply presented, because the plaintiff, having the executrix in court, voluntarily dismissed ;her from the proceedings and immediately asked the /court to adjudge a liability on the stock which she held ¡in the capacity of executrix and in no other. The estate of Ives was unsettled, and the debt, or at least this claim against Ives as stockholder, was unpaid. While inherited property may be chargeable with the debts of an ancestor, the claim in question is not a liability against the heir or any one else until it is established against the stockholder as the statute prescribes. The stockholder not being in court, I think the district court ruled correctly in giving judgment against the plaintiff.